Cc :14-cr-
ase 1:14-cr-00158-AKH Document 107 Filed 03/29/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
MM,

SAHIL PATEL
Case No. 14 CR. 158 AKH

NOTICE TO THE COURT

COMES NOW SAHTL PATEL, herein After PATEL, respectfully submits this
notice to the Court , this 12 day of March 2021.

PATEL provides to the honorable Court a further update in terms

of sequence of e#ents which have transpired since the Honorable

Judge Hellerstein issued order of temporary«Furlough, dated: yo
March 7, 2021. Judge Hellerstein in his order stated " There is

a religious obligation involved, which has not been progerly
respected, PATEL should be allowed as 4 matter of his religious
obligation under the Hindu Religion, to attend to the Cremation

of his Father". There were three conditions attached to the Fur Lough
two within-the care |, control of the BOP with Regards to arrangements
and one with respects to PATEL's Family ability to postpone the
cremation ceremony. PATEL fullfilled the Condition in which he had

an obligation and notified the Courts of §.D.N.Y and M.D.PA.

Further ordered was a directive of the court to a AUSA Adams, to
properly notify the Warden and counsel of Moshannon Valley
Correctional Institution.

On March 11 2021, PATEL received a cofy of a AUSA Adams letter to

the honorable Judge Hellerstein, whereby the AUSA confirmed he has

transmitted the order of Furlough to Moshannon Valley CI. However,
Case 1:14-cr-
14-cr-00158-AKH Document 107 Filed 03/29/21 Page 2 of 6

the AUSA in the letter dated March 38: 9021, further goes on to
implore the Honorable Court to vacate the Order, based on lack

of Jurisdiction. It is noted your Honorable Court's fesponse.in timely
manner stating specifically " My order of March 7 2021 shall

remain effective until that Court asserts Jurisdiction” - That

Court referring to the Middle District of Pennsylvania.

PATEL makes aware to the Court his numerous attempts to reach

the M.D.PA, speficically Judge John Jones TIl with no response

or no decision with respect to Jurisdiction question. PATEL's

only goal with his initial motion was to attend the cremation of his
beloved father and complete the rituals bestowed upon him by his
religious peliefs and traditions. Chasing after Jurisdiction was

not to He part of the. grieving process. PATEL is humbled and
grateful to the honorable Judge Hellerstein for granting his order.
His only thoughts should be on his beloved Mother, Family, Late
Father and reconciling how to cope and indure with these tragic
events not just in a normal circumstance but coupled with the

extra ordinary circumstances of sncarceration. PATEL has faced
challenging times in the Past 12 months, specifically the COVID 19
extreme , harsh, lockdown situation at Moshannon Valley Correctional
Institute. During these 12 months, PATEL has been denied the access
to Family visits, has endured hardship by being locked in a
overcrowded dormitory with 76 other inmates where not only COVID 19
viral outbreak plagued the POD but was also compounded with other
contagious viral outbreaks of varicela, measles, scabis and
Tuberculosis , TB. Neadless to say PATEL's Life was at risk

and still is. The psychological impact of facing your own mortality

is a great burden on PATEL's shoulders. The court is well aware
Case 1:14-cr-
14-cr-00158-AKH Document 107 Filed 03/29/21 Page 3 of 6

of PATEL's fragile psychological condition. It is well noted

in his prison records. The addition of the death of PATEL's

father has been extremely hard to bear. PATEL does not have

access to leave the housing Unit, in order to grieve in Private.
PATEL has done everything humanly possible that is in his control
however has been met with intended oposition for his compassionate
plea of furlough with the exeption of your Honor. Details as
follows

1. PATEL immediately notified GEO Moshannon Valley as is what he
understands the protocol to be, of the passing of his Father.

This was done through a personal conversation with PATEL's case
manager and written notification to the Warden, February 28, 2021.
2, PATEL was told by the Case Manager that -his request would be
denied as GEO takes such orders from the BOP.

3. The Warden responded with a denial stating that “historically
these requestsare not granted to sentenced Alien Inmates."

4, Todate the Facility Chaplain has not come to see PATEL, even
though that was promised to PATEL.

5. There has been no concessions made to provide PATEL any private
space to conduct any religious ritual prayer or grief.

6. As the Gourt is aware, the Warden and GEO have been notified

of the order for furlough but has done nothing to act upon it.

7. The Warden's denial response also stated the time to submit and
approve does not meet any circumstances. |

8, The AUSA's blatant attempts to undermine the Court's order

and authority was evident by his misdirection of claim of Lack

of tharisdiction.
Case 1:14-cr-00158-AKH Document 107 Filed 03/29/21 Page 4 of 6

PATEL would like to note for the court records the irreperable
damage this has cost.

1. PATEL cannot wait any further for the furlough to "play out"
as despite even with the court order of approval the endless
bureaucracy between GEO and the AUSA the practical time for
PATEL to make a decision in the best interest of his family has
come. The fact of the matter 18

a. The Crematorium will only accomodate the deceased
for 15 days as per policy.

b. In the Hindu religion while conducting nightly rituals
the family also engages +n a fast from the time of
deceased passing until the cremation. PATEL's family
especially his diabetic mother who requires nutrition
every two hours cannot sustain any further delays.

c, PATEL has promptly notified the M.D.PA of the above facts.

To this end PATEL has reluctuntly conceded the fact he will not be
able to fullfill his religious and Family obligations and thus

has instructed the family to proceed with the cremation which wiil
eventually take place on Friday March 12, 2021.

In PATEL's culture this brands him with a4 social stigma for life.

The mental stress that this event has placed on PATEL is immesurable.
Case 1:14-cr-00158-AKH Document 107 Filed 03/29/21 Page 5 of 6

SUMMARY
PATEL reiterates his sincere appreciation for your honorable Court)
in granting the motion for furlough. Though the order was not
carried out much to PATEL's dismay , wishes and his dutiful
obligations as a son and practising Hindu, PATEL finds no
fault in the court. BUT is very disinheartened and has been
left with an unfillable void in his heart and in his spiritual
being.
The only remaining ritual left for PATEL to fulfill is the
final rite of passage which entails scatter the Ashes in the
Ganges and Native Village in India.
No person whether incarcerated or not should be subject to the
emotional and psychological roller coaster that PATEL has
endured.
PATEL ends this notice with a simple statement and request
I have no knowledge of which Jurisdiction I fali under nor who
makes such a decision. As of March 7th, 2021, I felt that Honorable
Judge Hellerstein's decision was the only one that favored to my
religious beliefs. The only thing left for me to do is to put my
Father's soul to rest, I hofe this Honorable court finds a way
in timely manner.
Very respectfully submitted March 12 2021
by: Le ye

a
SAHIL PATEL
BOP # 71079-066, MVCC

555 GEO Drive
Philipsburg, PA, 16866
a

Case 1:14-cr-00158-AKH “me Filed 03/29/21 Page 6 of 6

Sahil rarel

BOP # 71079- -066, MVCG
555 GEO Drive
Philipsburg, PA, 16866

| £ GAL Me

F Ad (EN EMH,

gent! ern District of-vNeéew York

 

units Bd States District Court

500 Pearl Street
New York, NY, 10007

 

JR
